     Case 2:14-cr-00384-SVW Document 103 Filed 08/08/19 Page 1 of 2 Page ID #:436



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (California Bar No. 274184)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-3391
          Facsimile: (213) 894-0142
 9        E-mail: John.Kucera@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               CR No. CR 14-384-SVW

15              Plaintiff,                   GOVERNMENT’S SECOND REQUEST TO
                                             AMENDED THE WARRANT OF ARREST
16                   v.                      ISSUED DECEMBER 14, 2018

17   JIANJUN QIAO,
         Aka “Feng Li,”
18
                Defendant.
19

20        Plaintiff United States of America (the “government”), by and
21   through its counsel of record, the United States Attorney’s Office
22   for the Central District of California and Assistant United States
23   Attorney John J. Kucera, hereby requests an order further amending
24   the warrant for arrest with respect to defendant Jianjun Qiao, aka
25   Feng Li (“defendant”).
26        On December 14, 2018, the government obtained a First
27   Superseding Indictment (“FSSI”) charging defendant with 18 U.S.C.
28   § 371: Conspiracy to Commit Immigration Fraud and Interstate and
     Case 2:14-cr-00384-SVW Document 103 Filed 08/08/19 Page 2 of 2 Page ID #:437



 1   International Transport of Stolen Money; 18 U.S.C. § 1956(h):

 2   Conspiracy to Commit Money laundering; 18 U.S.C. § 1957: Financial

 3   Transactions in Criminally Derived Property; and 18 U.S.C. § 2(b):

 4   Causing an Act to be Done.      On June 12, 2019, pursuant to an

 5   application by the government, and in order fix a typographical

 6   error and to comply with Swedish law related to the government’s

 7   efforts to extradite defendant from Sweden, where defendant is

 8   currently in custody, an amended arrest warrant issued for

 9   defendant.    As is its common practice, the government included only

10   one of the FSSI’s charges in the amended arrest warrant, that is, 18

11   U.S.C. § 1956(h): Conspiracy to Commit Money Laundering.

12        Now, in further effort to comply with Swedish law pertaining to

13   the extradition of defendant, the government seeks a second amended

14   arrest warrant in order to add each of the remaining statues charged

15   in the FSSI, that is, 18 U.S.C. § 371; 18 U.S.C. § 1956(h); 18

16   U.S.C. § 1957; and 18 U.S.C. § 2(b).

17        The government further requests that the warrant of arrest be

18   unsealed upon being issued.

19    Dated: August 8, 2019              Respectfully submitted,

20                                       NICOLA T. HANNA
                                         United States Attorney
21
                                         BRANDON D. FOX
22                                       Assistant United States Attorney
                                         Chief, Criminal Division
23

24                                             /s/John J. Kucera
                                         JOHN J. KUCERA
25                                       Assistant United States Attorney

26                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
27

28

                                            2
